 
EXHIBIT 10.3
 
SMARTFORCE
 
1995 EMPLOYEE SHARE PURCHASE PLAN
 
The following constitute the provisions of the Employee Share Purchase Plan of
SmartForce.
 
1.    Purpose.    The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Ordinary Shares
of the Company through accumulated payroll deductions. It is the intention of
the company to have the Plan qualify as an “Employee Share Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.
 
2.    Definitions.
 
(a) “Board” shall mean the Board of Directors of the SmartForce.
 
(b)  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(c)  “Ordinary Shares” shall mean the ordinary shares of the SmartForce.
 
(d)  “Company” shall mean SmartForce and any Designated Subsidiary of the
Company.
 
(e)  “Compensation” shall mean all base straight time gross earnings, sales
commissions and bonuses, but shall exclude payments for overtime, shift
premiums, and other compensation.
 
(f)  “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
 
(g)  “Employee” shall mean any individual who is an Employee of the Company for
tax purposes whose customary employment with the Company is at least twenty (20)
hours per week and more than five (5) months in any calendar year. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds ninety (90) days and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship will be deemed to have terminated on the 91st day of
such leave.
 
(h)  “Enrollment Date” shall mean the first day of each Offering Period.
 
(i)  “Exercise Date” shall mean the last day of each Offering Period.
 
(j)  “Fair Market Value” shall mean, as of any date, the value of Ordinary
Shares determined as follows:
 
(1)  If the Ordinary Shares are listed on any established exchange or a national
market system, including without limitation the Nasdaq National Market of the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
System, the Fair Market Value of an Ordinary Share shall be the closing sale
price of an Ordinary Share (or the mean of the closing bid and asked prices, if
no sales were reported), as quoted on such exchange (or the exchange with the
greatest volume of trading in Ordinary Shares) or system on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable, or;
 
(2)  If the Ordinary Shares are quoted on the NASDAQ System (but not on the
Nasdaq National Market thereof) or is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
an Ordinary Share shall be the mean of the closing bid and asked prices of an
Ordinary Share on the date of such determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable, or;



1



--------------------------------------------------------------------------------

 
(3)  In the absence of an established market for the Ordinary Shares, the Fair
Market Value thereof shall be determined in good faith by the Board.
 
(4)  For purposes of the Enrollment Date under the first Offering Period under
the Plan, the Fair Market Value shall be the initial price to the public as set
forth in the final Prospectus included within the Registration Statement on Form
S-1 filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Ordinary Shares.
 
(k)  “Offering Period” shall mean a period of approximately six (6) months,
commencing on the first Trading Day on or after May 1 and terminating on the
last Trading Day in the period ending the following October 31, or commencing on
the first Trading Day on or after November 1 and terminating on the last Trading
Day in the period ending the following April 30, during which an option granted
pursuant to the Plan may be exercised. The first Offering Period shall begin on
the effective date of the Company’s initial public offering of its Ordinary
Shares that are registered with the Securities and Exchange Commission and shall
end on the last trading day on or before October 31, 1995. The duration of
Offering Periods may be changed pursuant to Section 4 of this Plan.
 
(l)  “Plan” shall mean this Employee Share Purchase Plan.
 
(m)  “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of an Ordinary Share on the Enrollment Date or on the Exercise Date, whichever
is lower. In no event shall the Purchase Price be less than the par value of an
Ordinary Share.
 
(n)  “Reserves” shall mean the number of Ordinary Shares covered by each option
under the Plan which have not yet been exercised and the number of Ordinary
Shares which have been authorized for issuance under the Plan but not yet placed
under option.
 
(o)  “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than fifty percent (50%) of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.
 
(p)  “Trading Day” shall mean a day on which national exchanges and the NASDAQ
System are open for trading.
 
3.    Eligibility.
 
(a)  Any Employee (as defined in Section 2(g)), who shall be employed by the
Company on a given Enrollment Date shall be eligible to participate in the Plan.
 
(b)  Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent, immediately after
the grant, such Employee (or any other person whose shares would be attributed
to such Employee pursuant to Section 424(d) of the Code) would own issued
capital of the Company and/or hold outstanding options to purchase such shares
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the issued capital of the Company or of any Subsidiary, or
(ii) to the extent his or her rights to purchase shares under all employee share
purchase plans of the Company and its subsidiaries to accrue at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) worth of shares (determined at
the fair market value of the shares at the time such option is granted) for each
calendar year in which such option is outstanding at any time.
 
4.    Offering Periods.    The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 1 and November 1 each year, or on such other date as the Board shall
determine, and continuing thereafter until terminated in accordance with Section
19 hereof. The first Offering Period shall begin on the effective date of the
Company’s initial public offering of its Ordinary Shares that is registered with
the Securities and Exchange Commission. The Board shall have the power to change
the duration of Offering Periods(including the commencement dates thereof) with
respect to future offerings without shareholder approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first Offering Period to be affected thereafter.



2



--------------------------------------------------------------------------------

 
5.    Participation.
 
(a)  An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with the Company’s payroll office prior to the
applicable Enrollment Date.
 
(b)  Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.
 
6.    Payroll Deductions.
 
(a)  At the time a participant files his or her subscription agreement, he or
she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding twenty percent (20%) of the
Compensation which he or she receives on each pay day during the Offering
Period.
 
(b)  All payroll deductions made for a participant shall be credited to his or
her account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.
 
(c)  A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Board may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement unless the Company
elects to process a given change in participation more quickly. A participant’s
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.
 
(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at such time during any
Offering Period which is scheduled to end during the current calendar year (the
“Current Offering Period”) that the aggregate of all payroll deductions which
were previously used to purchase shares under the Plan in a prior Offering
Period which ended during that calendar year plus all payroll deductions
accumulated with respect to the Current Offering Period equal $21,250. Payroll
deductions shall recommence at the rate provided in such participant’ s
subscription agreement at the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10 hereof.
 
(e)  At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Ordinary Shares issued under the Plan is disposed
of, the participant must make adequate provision for the Company’s federal,
state, or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Ordinary Shares. At any time,
the Company may, but will not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Ordinary Shares by the Employee.
 
7.    Grant of Option.    On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date of such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Ordinary
Shares determined by dividing such Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price. In no event shall an Employee be
permitted to purchase during each Offering Period more than a number of Shares
determined by dividing $50,000 by the Fair Market Value of a share of the
Company’s Ordinary Shares on the Enrollment Date. Each such purchase shall be
subject to the limitations set forth in Sections 3(b) and 12 hereof. Exercise of
the



3



--------------------------------------------------------------------------------

option shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof, and shall expire on the last day of the
Offering Period.
 
8.    Exercise of Option.    Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of shares
shall be exercised automatically on the Exercise Date, and the maximum number of
full shares subject to option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’ s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. Any other monies left over in a participant’s account after
the Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.
 
9.    Delivery.    Shares purchased by a participant upon exercise of his or her
option shall, at the election of the participant, be issued (i) in the name of
the participant or the participant and the participant’s spouse, or (ii) in the
name of AIB Custodial Nominees Limited, having its registered office at P.O. Box
518, IFSC, Dublin 1, Ireland, to hold the shares as nominee and on behalf of the
participant and subject to the participant’s instructions.
 
10.    Withdrawal; Termination of Employment.
 
(a)  A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
of Exhibit B to this Plan. All of the participant’s payroll deductions credited
to his or her account will be paid to such participant promptly after receipt of
notice of withdrawal and such participant’s option for the Offering Period will
be automatically terminated, and no further payroll deductions for the purchase
of shares will be made during the Offering Period. If a participant withdraws
from an Offering Period, payroll deductions will not resume at the beginning of
the succeeding Offering Period unless the participant delivers to the Company a
new subscription agreement.
 
(b)  Upon a participant’s ceasing to be an Employee (as defined in Section
2(g)hereof) for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to exercise the option will be
returned to such participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 14 hereof, and such participant’s
option will be automatically terminated. The preceding sentence notwithstanding,
a participant who receives payment in lieu of notice of termination of
employment shall be treated as continuing to be an Employee for the
participant’s customary number of hours per week of employment during the period
in which the participant is subject to such payment in lieu of notice.
 
(c)  A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
 
11.    Interest.     No interest shall accrue on the payroll deductions of a
participant in the Plan.
 
12.    Shares.
 
(a) The maximum number of the Company’s Ordinary Shares which shall be made
available for sale under the Plan shall be 2,500,000 Ordinary Shares (which will
be represented by 2,500,000 American Depositary Shares), subject to adjustment
upon changes in capitalization of the Company as provided in Section 18 hereof.
If on a given Exercise Date the number of shares with respect to which options
are to be exercised exceeds the number of shares then available under the Plan,
the Company shall make a pro rata allocation of the shares remaining available
for purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.



4



--------------------------------------------------------------------------------

 
(b)  The participant will have no interest or voting right in shares covered by
his option until such option has been exercised.
 
13.  Administration.
 
(a)  Administrative Body.    The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board. The Board or its
committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board or its committee shall, to the full extent
permitted by law, be final and binding upon all parties.
 
(b)  Rule 16b-3 Limitations.    Notwithstanding the provisions of Subsection (a)
of this Section 13, in the event that Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor provision (“Rule 16b-3”) provides specific requirements for the
administrators of plans of this type, the Plan shall be administered only by
such a body and in such a manner as shall comply with the applicable
requirements of Rule 16b-3. Unless permitted by Rule 16b-3, no discretion
concerning decisions regarding the Plan shall be afforded to any committee or
person that is not “disinterested” as that term is used in Rule 16b-3.
 
14.  Designation of Beneficiary.
 
(a)  A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.
(b)  Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
 
15.  Transferability.    Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.
 
16.  Use of Funds.    All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.
 
17.  Reports.    Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.
 
18.    Adjustments Upon Changes in Capitalization.
 
(a)  Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the Reserves as well as the price per Ordinary
Share covered by each option under the Plan which has not



5



--------------------------------------------------------------------------------

yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Ordinary Shares resulting from a
share split, reverse share split, share dividend, combination or
reclassification of the Ordinary Shares, or any other increase or decrease in
the number of Ordinary Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of any class, or
securities convertible into shares of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Ordinary
Shares subject to an option.
 
(b)  Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Board.
 
(c)    Merger or Asset Sale.    In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Offering Period then in progress by setting a new
Exercise Date (the “New Exercise Date”) or to cancel each outstanding right to
purchase and refund all sums collected from participants during the Offering
Period then in progress. If the Board shortens the Offering Period then in
progress in lieu of assumption or substitution in the event of a merger or sale
of assets, the Board shall notify each participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for his
option has been changed to the New Exercise Date and that his option will be
exercised automatically on the New Exercise Date, unless prior to such date he
has withdrawn from the Offering Period as provided in Section 10 hereof. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase or receive, for each share subject to the option immediately
prior to the sale of assets or merger, the consideration (whether shares, cash
or other securities or property) received in the sale of assets or merger by
holders of Ordinary Shares for each Ordinary Share held on the effective date of
the transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Ordinary Shares); provided, however, that if such consideration received in the
sale of assets or merger was not solely Ordinary Shares of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely Ordinary
Shares of the successor corporation or its parent equal in fair market value to
the per share consideration received by holders of Ordinary Shares in the sale
of assets or merger. The Board may, if it so determines in the exercise of its
sole discretion, also make provision for adjusting the Reserves, as well as the
price per Ordinary Share covered by each outstanding option, in the event the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of its outstanding Ordinary Shares, and in the
event of the Company being consolidated with or merged into any other
corporation.
 
19.  Amendment or Termination.
 
(a)  The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 18 hereof, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board of Directors on any Exercise Date if the
Board determines that the termination of the Plan is in the best interests of
the Company and its shareholders. Except as provided in Section 18 hereof, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any participant. To the extent necessary to comply with
Rule 16b-3 or under Section 423 of the Code (or any successor rule or provision
or any other applicable law or regulation), the Company shall obtain shareholder
approval in such a manner and to such a degree as required.



6



--------------------------------------------------------------------------------

 
(b)  Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Ordinary Shares for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.
 
20.  Notices.    All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
 
21.  Conditions Upon Issuance of Shares.    Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
 
22.  Term of Plan.    The Plan shall become effective upon the earlier to occur
of its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 19 hereof.



7